Exhibit 10.2

EIGHTH AMENDMENT TO CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 14, 2009 (this
“Amendment”), relating to the Credit Agreement referenced below, is by and among
Speedway Motorsports, Inc., a Delaware corporation (“SMI”), and Speedway
Funding, LLC, a Delaware limited liability company) (“Speedway Funding” and
together with SMI, the “Borrowers”), the subsidiaries and related parties
identified as Guarantors on the signature pages hereto, the Lenders identified
on the signature pages hereto, Bank of America, N.A., a national banking
association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), Wachovia Bank, National Association, as Syndication
Agent (in such capacity, the “Syndication Agent”), Calyon New York Branch
(successor in interest to Credit Lyonnais New York Branch) and SunTrust Bank, as
the Documentation Agents (in such capacity, the “Documentation Agents”), and
Banc of America Securities LLC, as Lead Arranger and Book Manager for the
Lenders. Terms used herein but not otherwise defined herein shall have the
meanings provided to such terms in the Credit Agreement.

W I T N E S S E T H

WHEREAS, a $500 million credit facility has been extended to the Borrowers
pursuant to the terms of that Credit Agreement dated as of May 16, 2003, as
amended as of November 7, 2003, March 15, 2005, December 2, 2005, May 15,
2006, August 30, 2006, January 10, 2008 and as of April 11, 2008 (as amended and
modified from time to time, the “Credit Agreement”) among the Borrowers, the
subsidiaries and related parties identified as guarantors therein, the Lenders
from time to time party thereto, Bank of America, N.A., as Administrative Agent,
Wachovia Bank, National Association, as Syndication Agent, Credit Lyonnais, New
York Branch, Fleet National Bank, and SunTrust Bank, as the Documentation
Agents, and Banc of America Securities LLC, as Lead Arranger and Book Manager
for the Lenders;

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement;

WHEREAS, the requested modifications require the approval of the Lenders;

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendment. Section 8.1 is amended by (i) deleting the word “and” in
subparagraph (h); (ii) deleting the period in subparagraph (i) and replacing it
with the word “and” and a semi-colon; and (iii) adding a new subparagraph (j) to
read as follows:

“(j) Indebtedness evidenced by, or any guaranty of, senior notes or additional
senior subordinated notes in an amount not to exceed $300,000,000 in the
aggregate provided (A) the net proceeds of such senior notes or additional
senior subordinated notes shall be used to pay-down the outstanding principal
amount of the Revolving Loans, with any remaining amount of such net proceeds to
be retained by the Borrowers; (B) the Revolving Committed Amount shall be
permanently reduced by the amount of the net proceeds from the issuance of any
senior notes but in no event shall the Revolver Committed Amount be reduced
below $350,000,000; (C) at the time of the issuance of such senior notes or
additional senior subordinated notes Borrowers shall demonstrate compliance on a
Pro Forma Basis with the financial covenants set forth herein; and (D) no
Default or Event of Default then exists;”.

2. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) the execution of this Amendment by the Credit Parties and the Required
Lenders; and

(b) receipt by the Administrative Agent of all other fees and expenses owing in
connection with this Amendment.

3. Representations and Warranties. Each of the Credit Parties hereby represents
and warrants in connection herewith that as of the date hereof (after giving
effect hereto) (a) the representations and warranties set forth in Section 6 of
the Credit Agreement are true and correct in all material respects (except those
which expressly relate to an earlier date), and (b) no Default or Event of
Default has occurred and is continuing under the Credit Agreement.

4. Acknowledgments, Affirmations and Agreements. Each of the Credit Parties
(i) acknowledges and consents to all of the terms and conditions of this
Amendment, (ii) affirms all of its obligations under the Credit Documents and
(iii) agrees that this Amendment does not operate to reduce or discharge the
Guarantors’ obligations under the Credit Agreement or the other Credit
Documents.

5. Credit Agreement. Except as expressly modified hereby, all of the terms and
provisions of the Credit Agreement remain in full force and effect.

6. Expenses. The Borrowers jointly and severally agree to pay all reasonable
costs and expenses in connection with the preparation, execution and delivery of
this Amendment, including the reasonable fees and expenses of the Administrative
Agent’s legal counsel.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

 

2



--------------------------------------------------------------------------------

8. Governing Law. This Amendment shall be deemed to be a contract under, and
shall for all purposes be construed in accordance with, the laws of the State of
North Carolina.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

THE BORROWERS:   SPEEDWAY MOTORSPORTS, INC.,   a Delaware corporation   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Vice Chairman

  SPEEDWAY FUNDING, LLC,   a Delaware limited liability company   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

President

 

[Signatures Continue]



--------------------------------------------------------------------------------

GUARANTORS:   600 RACING, INC.,   a North Carolina corporation   ATLANTA MOTOR
SPEEDWAY, LLC,   a Georgia limited liability company   BRISTOL MOTOR SPEEDWAY,
LLC,   a Tennessee limited liability company   CHARLOTTE MOTOR SPEEDWAY, LLC,  
a North Carolina limited liability company   INEX CORP.,   a North Carolina
corporation   LAS VEGAS MOTOR SPEEDWAY, LLC,   a Delaware limited liability
company   MOTORSPORTS BY MAIL, LLC   a North Carolina limited liability company
  NEVADA SPEEDWAY, LLC,   a Delaware limited liability company   SMI TRACKSIDE,
LLC,   a North Carolina limited liability company   SMISC HOLDINGS, INC.,   a
North Carolina corporation   SPEEDWAY MEDIA, LLC,   a North Carolina limited
liability company   SPEEDWAY PROPERTIES COMPANY, LLC,   a Delaware limited
liability company   SPEEDWAY SONOMA, LLC,   a Delaware limited liability company
  SPR, LLC, a Delaware limited liability company   TEXAS MOTOR SPEEDWAY, INC.,  
a Texas corporation   TRACKSIDE HOLDING CORPORATION,   a North Carolina
corporation   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Vice President

  SPEEDWAY SYSTEMS LLC,   a North Carolina limited liability company   By:  
SPR, LLC,     its manager     By:  

/s/ William R. Brooks

    Name:  

William R. Brooks

    Title:  

Vice President

  [Signatures Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

BANK OF AMERICA, N.A.,

 

in its capacity as the Administrative Agent

  By:  

/s/ Bridgett J. Manduk

  Name:  

Bridgett J. Manduk

  Title:  

Assistant Vice President

LENDERS:  

BANK OF AMERICA, N.A.,

 

in its capacity as a Lender, Swingline Lender and Issuing Lender

  By:  

/s/ Kevin Bertelsen

  Name:  

Kevin Bertelsen

  Title:  

Senior Vice President

 

BANK OF THE WEST

  By:  

/s/ Sidney Jordan

  Name:  

Sidney Jordan

  Title:  

Vice President

 

CALYON NEW YORK BRANCH (successor in interest to Credit Lyonnais New York
Branch), in its capacity

 

as Documentation Agent and as a Lender

  By:  

/s/ David Cagle

  Name:  

David Cagle

  Title:  

Managing Director

  By:  

/s/ Brian Myers

  Name:  

Brian Myers

  Title:  

Managing Director

 

CAROLINA FIRST

  By:  

/s/ Luke Barnett

  Name:  

Luke Barnett

  Title:  

Vice President

 

COMERICA BANK

  By:  

/s/ Scott M. Kowalski

  Name:  

Scott M. Kowalski

  Title:  

Vice President

    [Signatures Continue]



--------------------------------------------------------------------------------

 

FIRST TENNESSEE BANK NATIONAL ASSOCIATION

  By:  

 

  Name:  

 

  Title:  

 

  FIRSTRUST BANK   By:  

/s/ Ellen S. Frank

  Name:  

Ellen S. Frank

  Title:  

Vice President

  JPMORGAN CHASE BANK, N.A.   By:  

/s/ Sean Golden

  Name:  

Sean Golden

  Title:  

Vice President

  RBC BANK   By:  

/s/ Richard E. Anglin III

  Name:  

Richard E. Anglin III

  Title:  

Bank Officer

  REGIONS BANK   By:  

 

  Name:  

 

  Title:  

 

  SOVEREIGN BANK   By:  

 

  Name:  

 

  Title:  

 

 

SUNTRUST BANK, in its capacity

as Documentation Agent and as a Lender

  By:  

/s/ Shawn Wilson

  Name:  

Shawn Wilson

  Title:  

Vice President

  [Signatures Continue]



--------------------------------------------------------------------------------

 

US BANK NATIONAL ASSOCIATION

  By:  

/s/ Charles L. Thomas

  Name:  

Charles L. Thomas

  Title:  

Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

in its capacity as Syndication Agent and as a Lender

  By:  

/s/ Douglas T. Davis

  Name:  

Douglas T. Davis

  Title:  

Senior Vice President

  TD BANKNORTH, N.A.   By:  

 

  Name:  

 

  Title:  

 